Opinion by
Cline, J.
In'accordance with stipulation of counsel certain of the trays composed wholly or in chief value of brass, pewter, or copper (not brass), not plated with platinum, gold, or silver, or colored with gold lacquer, used chiefly for utilitarian purposes on the table or in the household, were held dutiable as follows: (1) Those in chief value of brass, found to be similar to exhibits 1 to 6 in Strauss v. United States (9 Cust. Ct. 342, C. D. 710), at 40 percent under paragraph 339; (2) those in chief value of pewter, similar to exhibit 8 in Strauss v. United States, supra, at 25 percent ad valorem under paragraph 339, as modified by the United Kingdom Trade Agreement (T. D. 49753); and (3) those in chief value of copper (not brass), similar to exhibits 1 to 6 in Strauss v. United States, supra, at 35 percent ad valorem under paragraph 339, as modified by the said trade agreement (T. D. 49753); plus in each instance the revenue tax wherever assessed. Protests sustained to this extent.